DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-36 are submitted for examining.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/18/2020 and 03/25/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, 14, 19, 23, 28, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (WO2020190190A1).

Regarding claim 1, the cited reference Wang discloses a method performed by a user equipment (UE) for configured-grant transmission (Page 20 lines 4-5 discloses that UE COT information can be indicated in UCI such as configured grant UCI (CG-UCI) for configured grant PUSCH resources), the method comprising: transmitting, by the UE, a configured-grant uplink control information (CG-UCI) to a base station during a channel occupancy time (COT) initiated by the UE in a shared spectrum (Page 24 lines 24-28 discloses that the UE may signal the UE COT information to a gNB via at least one of the below means: 1) included in the configured grant (CG)-UCI if the UE COT is initiated for CG transmissions where Page 20 lines 1-3 discloses that when the UE accesses a medium via Cat-4 LBT… it is possible for the UE and gNB to share the UE-acquired COT to schedule DL data), the CG-UCI comprising COT sharing information (Page 20 lines 4-5 discloses that UE COT information can be indicated in UCI such as configured grant UCI (CG-UCI)), the COT sharing information indicating, at least, an index value corresponding to a combination of (Page 23 lines 9-20 discloses thatwhen a UL COT is initiated by a UE, the UE is able to signal the sharing information to a gNB. The information may contain at least one of the below fields (1) to (6)): an indication of an offset to a beginning of a downlink transmission opportunity during the COT(Page 23 lines 19-20 index (6) discloses Periods configured for sharing purpose. Each period may be configured by an offset); an indication of a duration of the downlink transmission opportunity during the COT (Page 23 lines 19-20 index (6) discloses Periods configured for sharing purpose (i.e. UL or DL). Each period may be configured by a duration where the period is the duration that the gNB is allowed to transmit in the channel occupancy initiated by the UE (Page 21 lines 28-29)); and an indication of a channel access priority class (CAPC) value used by the UE to initiate the COT (Page 23 lines 17-18 index (5) discloses indicator of channel access priority class (CAPC) of the UE data associated with the COT); and receiving, by the UE, a downlink transmission from the base station within the downlink transmission opportunity and in accordance with the COT sharing information in the transmitted CG-UCI (Page 24 lines 5-6 discloses that the gNB schedules the DL transmission intended to the UE within the UE COT based on UE COT information can be indicated in UCI such as configured grant UCI (CG-UCI)(Page 20 lines 4-5)).

Regarding claims 5, 14, 23, and 32, the cited reference Wang discloses all limitations of claims 1, 10, 19, and 28 respectively. Wang further discloses wherein transmitting the CG-UCI to the base station comprises transmitting a physical uplink shared channel (PUSCH) comprising the CG-UCI (Page 24 line 27 discloses that the CG-UCI may be carried on the PUSCH).

Regarding claim 10, the cited reference Wang discloses a user equipment (UE) apparatus comprising: at least one processor; and at least one processor-readable storage device comprising stored thereon processor-executable instructions that, when executed by the at least one processor (Fig. 5 and Page 15 lines 10-18 disclose that the wireless device 500 includes processing circuitry 510 … The processing circuitry 510 is configured to perform processing … such as by executing instructions stored in memory 530), cause the at least one processor to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 19, the claim is drawn to a base station performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 28, the cited reference Wang discloses a base station apparatus comprising: at least one processor; and at least one processor-readable storage device comprising stored thereon processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to (Fig. 6 and Page 15 lines 22-27 disclose that 
the network node 600 includes processing circuitry 610 … The processing circuitry 610 is configured to perform processing …such as by executing instructions stored in memory 630), cause the at least one processor to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11, 13, 19, 20, 22, 28, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US20200314899), in view of Zhang et al (US20210092783).

Regarding claim 1, the cited reference Sun discloses a method performed by a user equipment (UE) for configured-grant transmission (¶0007 discloses communicating, by a first wireless communication device with a second wireless communication device, a first uplink (UL) scheduling grant where ¶0116 discloses that the first wireless communication device corresponds to a UE and the second wireless communication device corresponds to a BS), the method comprising: transmitting, by the UE, a configured-grant uplink control information (CG-UCI) to a base station during a channel occupancy time (COT) initiated by the UE in a shared spectrum (¶0007 discloses communicating, by a first wireless communication device with a second wireless communication device, a first uplink (UL) scheduling grant; communicating, by the first wireless communication device with the second wireless communication device, a first UL communication signal based on the first UL scheduling grant during a first channel occupancy time (COT) where ¶0073 discloses that the BS and a UE may employ the scheme 500 for UL-to-DL COT sharing in a frequency spectrum (e.g., an unlicensed spectrum or a shared spectrum)), the CG-UCI comprising COT sharing information (Page 20 lines 4-5 discloses that UE COT information can be indicated in UCI such as configured grant UCI (CG-UCI)), the COT sharing information indicating, at least, an index value (¶0031 discloses that the UE may include COT sharing information in the UL communication signal to enable the BS to share the UE's COT for DL communications) corresponding to a combination of: an indication of an offset to a beginning of a downlink transmission opportunity during the
(¶0031 discloses that the COT sharing information may indicate a starting time and a duration of a portion of the UE's COT sharable by the BS. The BS may transmit a DL communication to the UE during the sharable portion); and receiving, by the UE, a downlink transmission from the base station within the downlink transmission opportunity and in accordance with the COT sharing information in the transmitted CG-UCI (¶0068 discloses that the BS … decode COT sharing information from the UL communication signal, and transmit a DL communication signal to the UE using a sharable portion of the UE's COT indicated by the COT sharing information). However, Sun does not explicitly teach the COT sharing information indicating an indication of a channel access priority class (CAPC) value used by the UE to initiate the COT.
In an analogous art Zhang teaches the COT sharing information indicating an indication of a channel access priority class (CAPC) value used by the UE to initiate the COT (¶0037 discloses that the COT sharing information may include information associated with… a priority (e.g., a channel access priority class (CAPC)) used for acquiring the COT). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Zhang  where determining a suitable CAPC is very important for transmission and reception of control messages in NR-U.

Regarding claims 2, 11, 20, and 29, the combination of Sun and Zhang discloses all limitations of claims 1, 10, 19, and 28 respectively. Zhang further discloses wherein the indication of the duration indicates, at least, a number of time slots of the downlink transmission opportunity (¶0098 discloses that the UE 615 a may include in the SCI 640 a duration of the COT 602... the UE 615 a schedules three slots 606 in the COT 602. In some other instances, the UE 615 a may schedule 2, 4, 5 or slots for the sidelink communication with the UE 615 b… The UE 615 a may include slot or TTI aggregation information in the scheduling SCI 642 indicating an aggregation of three slots for the schedule…the UE 615 a may schedule three UEs for sidelink communications during the COT 602, each having a schedule of 4 slots 606. The UE 615 a may indicate a duration of 16 slots 606 for the COT 602 in the COT sharing SCI 640 and indicate a duration of 4 slots in the scheduling SCI 642 for the first PSSCH schedule. While FIG. 6 illustrates the SCI 640 and SCI 642 as separate messages, in some instances, the SCI 640 the SCI 642 may be transmitted in a single SCI message. In other words, the COT sharing information (shown by the SCI 640) can be included as part of the SCI 642).

Regarding claims 4, 13, 22, and 31, the combination of Sun and Zhang discloses all limitations of claims 1, 10, 19, and 28 respectively. Zhang further discloses wherein receiving the downlink transmission comprises receiving the downlink transmission in at least one physical downlink shared channel (PDSCH) (¶0054 discloses that the BS 105 may transmit a DL communication signal (e.g., carrying data) to the UE 115 via a PDSCH according to a DL scheduling grant).

Regarding claim 10, the cited reference Wang discloses a user equipment (UE) apparatus comprising: at least one processor; and at least one processor-readable storage device comprising stored thereon processor-executable instructions that, when executed by the at least one processor (Fig. 3 and ¶0050 disclose that the UE 300 may include a processor 302, a memory 304, and the instructions 306 may include instructions that, when executed by the processor 302), cause the at least one processor to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 19, the claim is drawn to a base station performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 28, the cited reference Wang discloses a base station apparatus comprising: at least one processor; and at least one processor-readable storage device comprising stored thereon processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to (Fig. 4 and ¶0065 disclose the BS 400 may include a processor 402, a memory 404, and the instructions 406 may include instructions that, when executed by the processor 402), cause the at least one processor to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claims 3, 12, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US20200314899), in view of Zhang et al (US20210092783), in further view of Lei (WO2021026692A1).

Regarding claims 3, 12, 21, and 30, the combination of Sun and Zhang discloses all limitations of claims 1, 10, 19, and 28 respectively. However, the combination does not explicitly teach wherein the indication of the offset indicates, at least, a number of time slots of the COT from transmission of the CG-UCI to the beginning of the downlink transmission opportunity.
In an analogous art Lei teaches wherein the indication of the offset indicates, at least, a number of time slots of the COT from transmission of the CG-UCI to the beginning of the (¶0051 discloses the use of parameter K3 is the slot offset between the slot in which the UCI is transmitted and the first shared slot for the DL transmission. The maximum value of K3 is dependent on the MCOT of the UE-initiated COT). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lei to improve the utilization of radio resource and avoid collision between DL and UL transmissions.

Claims 6-7, 15-16, 24-25, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US20200314899), in view of Zhang et al (US20210092783), in further view of Lei (WO2021026692A1).

Regarding claims 6, 15, 24, and 33, the combination of Sun and Zhang discloses all limitations of claims 1, 10, 19, and 28 respectively. However, the combination does not explicitly teach wherein the index value corresponds to a row of a configured table of COT sharing combinations, the row corresponding to the combination, and at least one row of the configured table of COT sharing combinations indicates that COT sharing is not available.
In an analogous art Lei teaches wherein the index value corresponds to a row of a configured table of COT sharing combinations, the row corresponding to the combination, and at least one row of the configured table of COT sharing combinations indicates that COT sharing is not available (¶0074 discloses that the total number of slots within the COT is n, then the maximum combinations of the slots that could be allocated to the BS is                        
                             
                             
                            
                                
                                    n
                                    (
                                    n
                                    -
                                    1
                                    )
                                
                                
                                    n
                                
                            
                        
                    then the indicator in UCI at least includes                         
                            l
                            o
                            g
                            2
                             
                            (
                            
                                
                                    n
                                    (
                                    n
                                    -
                                    1
                                    )
                                
                                
                                    2
                                
                            
                        
                    ) bits to indicates all of the combinations. One value of the indicator may be used to indicate that there is no slots shared with the BS).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lei to provide less signaling overhead and  single or multiple UL-DL switching points are allowed.

Regarding claims 7, 16, 25, and 34, the combination of Sun and Zhang discloses all limitations of claims 1, 10, 19, and 28 respectively. However, the combination does not explicitly teach wherein the index value corresponds to a row of a configured table of COT sharing combinations, the row corresponding to the combination, and a bitwidth of the COT sharing information in the CG-UCI is [log2 C] bits, where C is a number of combinations configured in the table.
In an analogous art Lei teaches wherein the index value corresponds to a row of a configured table of COT sharing combinations, the row corresponding to the combination, and a (¶0074 discloses that the total number of slots within the COT is n, then the maximum combinations of the slots that could be allocated to the BS is                        
                             
                             
                            
                                
                                    n
                                    (
                                    n
                                    -
                                    1
                                    )
                                
                                
                                    n
                                
                            
                        
                     then the indicator in UCI at least includes                         
                            l
                            o
                            g
                            2
                             
                            (
                            
                                
                                    n
                                    (
                                    n
                                    -
                                    1
                                    )
                                
                                
                                    2
                                
                            
                        
                    ) bits to indicates all of the combinations. One value of the indicator may be used to indicate that there is no slots shared with the BS. If for example C=                        
                            
                                
                                    n
                                    (
                                    n
                                    -
                                    1
                                    )
                                
                                
                                    n
                                
                            
                             
                        
                    then the number of bits to indicates all of the combinations is log2(C)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lei to provide less signaling overhead and  single or multiple UL-DL switching points are allowed.

Claims 8, 17, 26, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US20200314899), in view of Zhang et al (US20210092783), in further view of Bhattad et al (US20210068149).

Regarding claims 8, 17, 26, and 35, the combination of Sun and Zhang discloses all limitations of claims 1, 10, 19, and 28 respectively. However, the combination does not explicitly teach further comprising, after transmitting the CG-UCI to the base station and before the beginning of the downlink transmission opportunity, transmitting, by the UE, at least one subsequent CG-UCI to the base station during the COT, wherein each subsequent CG-UCI of the at least one subsequent CG-UCI comprises COT sharing information indicating, at least, the downlink transmission opportunity.
In an analogous art Bhattad teaches further comprising, after transmitting the CG-UCI to the base station and before the beginning of the downlink transmission opportunity, transmitting, by the UE, at least one subsequent CG-UCI to the base station during the COT, wherein each subsequent CG-UCI of the at least one subsequent CG-UCI comprises COT sharing information indicating, at least, the downlink transmission opportunity (¶0074 discloses that when UE shares COT with gNB it can indicate which parts can be used for downlink (DL) (e.g., time offset from UCI, duration of DL part etc.)... the UE can indicate some DL portions in initial UCI (e.g., UCI of a configured grant PUSCH (CG-UCI)) but it can update it in subsequent CG-UCI… the gNB may detect the initial transmitted CG-UCI but not the subsequent one… the gNB does not detect the later update, it may only use the parts indicated as DL in the initial CG-UCI for DL. gNB that detects the updated UCI could use the expanded part). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Bhattad where initially, the UE can be conservative about DL slots it allocates, but the UE can later indicate DL is allowed and give more 
.

Claims 9, 18, 27, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US20200314899), in view of Zhang et al (US20210092783), in further view of Li (WO2020223372A1).

Regarding claims 9, 18, 27, and 36, the combination of Sun and Zhang discloses all limitations of claims 1, 10, 19, and 28 respectively. However, the combination does not explicitly teach wherein transmitting the CG-UCI to the base station comprises transmitting the CG-UCI to the base station in an uplink burst, and a switching gap between the uplink burst and the downlink transmission is: 16 s or 25 s if a downlink listen-before talk (LBT) procedure after the uplink burst and before the downlink transmission is a category 2 (CAT2) downlink LBT procedure; and at most 16 s if the downlink LBT procedure is a category 1 (CAT 1) downlink LBT procedure without LBT being performed in the switching gap.
In an analogous art Li teaches wherein transmitting the CG-UCI to the base station comprises transmitting the CG-UCI to the base station in an uplink burst (¶0109 discloses that the CG UCI can be piggybacked (i.e. carried) in each slot… CG UCI can be piggybacked in beginning slot repetition of a TB on each UL burst), and a switching gap between the uplink burst and the downlink transmission is: 16 µs or 25 µs if a downlink listen-before talk (LBT) procedure after the uplink burst and before the downlink transmission is a category 2 (CAT2) downlink LBT procedure; and at most 16 µs if the downlink LBT procedure is a category 1 (CAT 1) downlink LBT procedure without LBT being performed in the switching gap (¶0119 discloses that UE is used for starting UL transmission of the LBT type may include class 1 (CAT-1), class 2 (CAT-2). CAT-1 is used for the condition that the gap of UL transmission along the DL signal is less than or equal to T1 us, which is also called as "no LBT". T1 can be 16 μs. CAT-2 is the one-off LBT with continuous time of T2 μs. T2 can be 25 μs or 16 μs). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Li to use gap periods to allow a monitoring device to process and decode the received signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the 


Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462